DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-8 is/are rejected under 35 U.S.C. 103 as being obvious over .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Li et al. (CN 107455389; 07/15/2015) and Gong(CN 101323385; 06/1/02011). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Li et al. teach Beauveria bassiana:sodium chloride being (1-8)x20 billion spores:4.0-7.5g controls Solenopsis invicta. Li et al. do not teach instant apparatus for making the Beauveria bassiana/sodium chloride Gong uses an apparatus for blending substances(see below): “


    PNG
    media_image1.png
    467
    761
    media_image1.png
    Greyscale
”. In the absence of unexpected results for using the instant apparatus, Gong’s apparatus renders obvious the instant apparatus used in the claims. With respect to concentrations of Beauveria bassiana and sodium chloride it is obvious that an Artisan in the field would have been expected to determine the optimum amount to control ants.

Claims 1,2,4-6 is/are rejected under 35 U.S.C. 103 as being obvious over .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Li et al. (CN 104782663; 07/15/2015), Henderson et al.(USPN 10/21/1997) and Gong(CN 101323385; 06/1/02011). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Li et al. teach Beauveria bassiana controls Solenopsis invicta. Li et al. do not teach using sodium chloride for controlling Solenopsis invicta.  However, Henderson et al. teach using sodium chloride for controlling Solenopsis invicta. Thus, it would have been obvious to modify the invention of Li et al. to include sodium chloride since both Li and Henderson individually control Solenopsis invicta. It is obvious to combine reference possessing the same utility. The combination of reference do not teach the ratio of  Beauveria bassiana:sodium chloride being (1-8)x20 billion spores:4.0-7.5g. However, an Artisan in the field would have been motivated to determine optimum ratio of ingredients in order to develop a composition that would have been most effective in controlling Solenopsis invicta. Gong uses an apparatus for blending substances(see below): “

    PNG
    media_image1.png
    467
    761
    media_image1.png
    Greyscale
”. In the absence of unexpected results for using the instant apparatus, Gong’s apparatus renders obvious the instant apparatus used in the claims. 
Claim Objection
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALTON N PRYOR/Primary Examiner, Art Unit 1616